People v Fulton (2019 NY Slip Op 05314)





People v Fulton


2019 NY Slip Op 05314


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND CURRAN, JJ. (Filed June 28, 2019.) 


MOTION NO. (1713/04) KA 02-00981.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vALVIN FULTON, JR., ALSO KNOWN AS SHAIK S., ALSO KNOWN AS SHAIKH S. ABDMUQTADIR, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis and other relief denied.